Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 8 February 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur Le President 
                     
                     Philade 8. fevrier 1808.
                  
                  En Lisant Le traite de la rareté Et de la Cherté des subsistances faisant partie des Essays on Agriculture &c  By Bell a member of the R. S. of Edimburg &c. il sEst presenté a mon Esprit une Reflexion qui peut Etre je crois Offerte avec succés a M. Rose
                  
                  “Le Deffaut de Récolte en irlande Joint a L’impossibilité de tirer des Grains de la Baltique, doit rendre L angleterre fort dependente des E.U. pour L approvisionnement de leurs flottes et de L angleterre Elle même. Si cette puissance fait la faute de Vous attaquer, comment sera t’Elle approvisionnèe?”
                  Mais il faut Etre prêt a repousser la force par la force cars ils peuvent venir demander  a main armée ces subsistances et les Enlever En menaçent de Bombarder & detruire vos ports de mer et votre Marine ce qu’ils Exècuter Encor, aprés avoir obtenu ces mêmes subsistances. Exemple Coppenhagen 
                  
                  1 thelegraphe pour toute la côte.
                  
                     
                        Des Batteries flottantes
                        }
                        Pour la Delaware
                     
                     
                        Des Gun Boats
                     
                     
                        Des Chevaux de frise
                        
                     
                  
                  Tout cela Eut Ete prest il y a deux mois si le plein pouvoir vous en Eut Ete donné par les representans des E:U: Mais…!
                  Je puis et dois vous dire qu’un mécontentement General de la Conduite du congrés régne parmi tous ceux qui en appercoivent les Conséquences funestes. Excusés ma franchise mais Elle Est utile meme nècessaire. Je parle dans un Pays de Liberté d’aprés la maxime positive de Montesquieu
                  “The Enjoyment of Liberty and Even its support and preservation consists in Every mans being allowed to speak his own thoughts and to lay open his own sentiments.”
                  Montesquieu sp: of laws.
                  Les Traîtres et les lâches qui repondent si mal a la Confiance d’un peuple Eclairé devroient penser qu’une terrible responsabilite pèze sur leurs têtes et que s’il arrive mal a ce pays par suite de leurs manœuvres ou de leur incapacité ils le payeront Cher.
                  L opinion de beaucoup d hommes senses En ce paÿs  Est de ne pas prendre des mesures hostiles, mais que, ne pas user des moyens de precaution pour la defense est imiter la politique foible des Danois qui les a perdus! Passager dans ce Vaisseau je dois m’interesser a sa surete.
                  Je finis En vous Engageant fortement a venir a Philada ou a Baltimore car je ne vous crois pas en sureté ou vous Etes. Si vous y restés ayès au moins 1200 hommes dont 600 de Cavalerie En service Effectif pour Votre protection et celle du Senat, du Congres de vos Départemens de L arsenal maritime &c. J ay honneur dEtre avec un aussi sincére que Respectueux Attachement
                  
                     
                        un de vos anciens amis 
                     
                  
                  
                     P.S un télégraphe vous Est absolument nécessaire.
                  
               